Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims  1-21 have been submitted for examination
Claims  1-21 have been rejected
Claims 7-10 and 17-20 are objected to
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2, 6, 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. US patent no. 6,311,306 (Hereinafter White).
2.	In regard to claim 1, White teaches:
A data redundancy method comprising: 
(Figure 2 in White)
dividing data into one or more importance ranks; 
(Figure 2, ref.(111) & (202) and col. 4, lines (40-55) in White)
extracting an important bit of each piece of data in each of the one or more importance ranks; and 
(Figure 2, ref.(204) & (206) and col. 4, lines (50-60) in White)
performing data redundancy processing on the important bit.
(Figure 4 and col. 9, lines (15-30) in White)
3.		In regard to claim 2, White teaches:
The data redundancy method of claim 1, wherein the data redundancy processing includes replica redundancy processing and/or error correcting code processing.
(Figure 4 and col. 9, lines (15-30) in White)
4.	In regard to claim 6, White teaches:
The data redundancy method of claim 1, wherein the dividing data into the M importance ranks includes dividing the data according to at least one of a size of the data, an absolute value of the data, a type of the data, a read operation frequency of the data, and a write operation frequency of the data.
(Figure 2, ref.(111) & (202) and col. 4, lines (40-55) in White)
5.	Claims 11 and 21 are rejected for the same reasons as per claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claim 2 and further in view of Holt US publication no. 2003/0173777 (Hereinafter Holt).
7.	In regard to claim 3, White teaches substantially all the limitations in claim 2.
	However, White does not teach:
The data redundancy method of claim 2, wherein the performing error correcting code processing on data includes: 
performing redundancy storage on the data in a CRC manner, 
when a read operation is executed, reading a stored CRC code and performing a CRC code computation on raw data, 
when two CRC codes are inconsistent, correcting the data according to the stored CRC code, and 
when a write operation is executed, storing both of the raw data and the CRC code of the data.
             Holt in an analogous art that teaches metadata to protect against drive anomaly errors in a   

The data redundancy method of claim 2, wherein the performing error correcting code processing on data includes: 
             (Figure 2 in Holt)
performing redundancy storage on the data in a CRC manner, 
            (Figure 2, step (220) in Holt)
when a read operation is executed, reading a stored CRC code and performing a CRC code computation on raw data, 
             (Figure 2, steps (220) & (230) in Holt)
when two CRC codes are inconsistent, correcting the data according to the stored CRC code, and 
           (Figure 2, steps (260) & (280) in Holt)
when a write operation is executed, storing both of the raw data and the CRC code of the data. 
             (Figure 2, steps (220) & (270) in Holt)



It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of White with Holt that comprises CRC error correction.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved data reliability in memory system.

The data redundancy method of claim 2, wherein the performing error correcting code processing on data includes: 
performing redundancy storage on the data in a manner of ECC memory, and when the read/write operation is executed, automatically performing ECC processing by the ECC memory.
(Figure 2 and section [0020] in Holt)

9.	Claims 5 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claim 2 and further in view of Ikegawa et al. US publication no. 2018/0205396 (Hereinafter Ikegawa).
10.	In regard to claim 5, White teaches substantially all the limitations in claim 2.
	However, white does not teach:
The data redundancy method of claim 2, wherein the replica redundancy processing includes simultaneously generating two or more replicas, and wherein the performing replica redundancy processing on the important bits of data includes: 
when a read operation is executed, for the important bits, simultaneously reading the raw data and the two or more replicas , in case of data inconsistency, determining the two or more replicas as finally read data, and simultaneously modifying inconsistent data, and when a write operation is executed, for the important bits, simultaneously writing 51 Attorney Docket No.: 81010-000090CON1 Getech Law LLCback to addresses of the two or more replicas, and ensuring that the data in the raw data is consistent with the two or more replicas.
Ikegawa in an analogous art that teaches preprogrammed data recovery teaches:
The data redundancy method of claim 2, wherein the replica redundancy processing includes simultaneously generating two or more replicas, and wherein the performing replica redundancy processing on the important bits of data includes: 
(Figure 2, section [0028] in Ikegawa)
when a read operation is executed, for the important bits, simultaneously reading the raw data and the two or more replicas , in case of data inconsistency, determining the two or more replicas as finally read data, and simultaneously modifying inconsistent data, and when a write operation is executed, for the important bits, simultaneously writing 51 Attorney Docket No.: 81010-000090CON1 Getech Law LLCback to addresses of the two or more replicas, and ensuring that the data in the raw data is consistent with the two or more replicas.
(Figure 2, section [0028] and Figure 3, steps (210) & (212) & (214) in Ikegawa)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of White with Ikegawa that comprises majority voting error correction.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improved data reliability in memory system.
11.	Claims 12-16 are rejected for the same reasons as per claims 3-6.
Allowable Subject Matter
12.	Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112